Citation Nr: 9916007	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  97-24 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1940 to 
August 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Muskogee Regional Office 
(RO) which denied his claim of service connection for PTSD.  
This matter was remanded by the Board in August 1998 for 
additional development of the evidence.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy, as 
evidenced by service records showing that he was awarded the 
Combat Infantryman Badge.

2.  The record contains no competent (medical) evidence of a 
clear diagnosis of PTSD.

3.  An acquired psychiatric disability was not clinically 
evident in service or within the one-year presumptive period 
following service, and the record contains no competent 
(medical) evidence of a currently symptomatic psychiatric 
disability or a link between any current psychiatric 
disability and the veteran's period of service, any incident 
therein, or any continuous symptomatology.


CONCLUSION OF LAW

The claim of service connection for an acquired psychiatric 
disorder, including PTSD, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service personnel records show that he served 
in the Asiatic Pacific Theater during World War II, 
participating in various campaigns, including New Guinea, the 
Bismarck Archipelago, the Southern Philippines, and Luzon.  
His DD Form 214 shows that he was awarded the Combat 
Infantryman Badge in June 1945 and his August 1945 Separation 
Qualification Record shows that his duties in service 
included moving ammunition from a bivouac area onto the front 
line of combat, employing the use of a rifle in firing on 
enemy troops and occupying enemy territory.  These records 
demonstrate that the veteran engaged in combat with the enemy 
during service.  See 38 C.F.R. § 3.304(f).

His service medical records are entirely negative for 
complaints or findings of a psychiatric disorder.  At his 
August 1945 military separation medical examination, he was 
found to have no psychiatric abnormality.  

Following the veteran's separation from service, in August 
1945, he filed a claim of service connection for a hernia.  
His application is silent for complaints of any psychiatric 
disorder.

In February 1946, the veteran underwent physical examination 
in conjunction with his application for civil service 
employment.  The examination report is negative for notations 
pertaining to a psychiatric disorder.

In a July 1951 letter, a private physician indicated that he 
had examined the veteran and felt that he was a paranoid 
schizophrenic.  The physician indicated that from history 
elicited from the veteran's wife, the veteran had had 
symptoms of schizophrenia since he was in combat in the 
Pacific in 1945.  He noted that the veteran experienced 
paranoid tendencies, auditory hallucinations, fits of rage, 
nightmares of his war experiences, frequent crying spells, 
and a melancholy mood.  

In an August 1965 letter to the RO, an official of Tinker Air 
Force Base (where the veteran was employed at the time) 
requested copies of the veteran's VA clinical records for use 
"in evaluating proper physical job placement."  By August 
1965 letter, the RO responded that no such records were 
available as the veteran had never been medically examined by 
VA.  

In July 1966, the veteran underwent VA medical and 
psychiatric examinations in conjunction with a claim for 
nonservice-connected pension benefits.  He reported that 
following his separation from service, he had worked at 
Tinker Field for 24 years before retiring in April 1966 due 
to heart disease.  On examination, he specifically denied 
complaints regarding nervousness.  Psychiatric examination 
showed no hallucinations, defect of memory, judgment, or 
psychomotor functions.  Thought processes were intact.  The 
veteran's affect was mildly bland and he related in a passive 
manner.  He also tended to be dependent and accusing, blaming 
the military for his current difficulties.  The diagnoses 
included mild paranoid personality disorder.  The examiner 
noted that the veteran had held a steady job for 24 years 
after service and that his personality disorder had 
apparently became more marked after his retirement.

In a September 1966 statement, the veteran's wife indicated 
that after his return from service, his nerves were "totally 
shattered."  She stated that, although he had had worked for 
many years after his separation from service, he would 
sometimes return home from work "and collapse with nerves."  

On VA examination in January 1967, the veteran reported that 
after his retirement, his nerves became worse with 
"idleness."  He complained of a sensation of loss of 
balance and memory and indicated that he had jitteriness and 
jumpiness.  The diagnoses included personality disorder, 
paranoid personality with marked hypochondriacal features, 
rendering him inadequate for gainful employment.  By March 
1967 rating decision, the RO awarded a nonservice-connected 
VA pension.

In November 1994, the veteran filed a claim of service 
connection for PTSD.  In conjunction with his claim, he had a 
VA psychiatric examination in December 1994.  A history of a 
diagnosis of paranoid schizophrenia in 1951 was noted and the 
veteran reported that he had been hospitalized on numerous 
occasions thereafter.  However, he indicated that he had 
received no psychiatric care for the past 20 years.  When the 
examiner pressed him for details regarding stressful events 
in service, the veteran indicated that a bullet had gone 
right by his head and that a friend of his had been killed 
right in front of him.  With respect to current symptoms, he 
denied dreams, although his wife reported that he "cries for 
the boys who are overseas."  It was noted that he spent his 
time at home reading scriptures and doing yard work.  His 
wife indicated that he frequently preached to the television.  
The examiner concluded that the veteran did not meet the 
criteria for PTSD because he did not have a specific incident 
which he was reliving in nightmares or intrusive thoughts.  
The Axis I diagnosis was "none" and the Axis II diagnosis 
was paranoid traits.

In an October 1995 letter, the veteran requested another VA 
examination.  He indicated that he had a severe hearing loss 
and felt that this contributed to the VA examiner's failure 
to understand his PTSD problem.  

The veteran was afforded a second VA psychiatric examination 
in November 1995.  On examination, however, he strongly 
denied any problems related to his combat experiences.  When 
the examiner noted that he had applied for service connection 
for PTSD, the veteran indicated that he had been "cleared" 
of any mental problems, including flashbacks from the war.  
When pressed for details regarding stressors, he indicated 
that he did recall a bullet passing near his head and hitting 
someone, although he maintained that there was nothing 
distressing him at the present time.  Based on that 
examination and a review of the claims folder, the examiner 
concluded that the veteran did not meet the criteria for 
PTSD.  He noted that the veteran did not describe specific 
stressors and had denied intrusive thoughts.  The examiner 
did note that the medical evidence of record showed that the 
veteran did appear to have been chronically mentally ill over 
the years with periodic episodes of being overtly psychotic 
with paranoid delusions; however, he noted that the veteran 
was now stabilized and did not need any psychiatric 
treatment.  The diagnosis was schizophrenia, undifferentiated 
type in remission.  

In subsequent written and audiotaped statements submitted to 
the RO, the veteran described several stressful in-service 
events, such as witnessing the death of a close friend whom 
he reported was shot and killed in New Guinea.  He also 
indicated that, while in service, he had a hernia which 
required surgery.  He indicated that during his 
hospitalization, his unit was ordered into Manila where many 
men were killed, including his sergeant.  He stated that when 
he eventually rejoined his unit, he realized that he would 
likely have been killed but for his hernia operation.  He 
also described witnessing various traumatic sights, such as 
seeing the "guts of babies," as well as an enemy soldier 
being killed with a bayonet and another being shot in the 
chest by his buddy.  His son and wife also submitted 
statements to the effect that the veteran had previously 
spoken of traumatic combat experiences and had exhibited 
nervousness after service.

In a January 1995 letter, the veteran's wife indicated that 
the veteran had "been in bad depression" since his 
separation from service and had a "nervous breakdown" in 
his early 40s.  She indicated that he had been hospitalized 
on several occasions.  

The RO subsequently requested VA clinical records in support 
of the veteran's claim.  These records, covering the period 
of April 1991 to October 1997, show that he was hospitalized 
in October 1997 with symptoms of confusion, diarrhea, nausea, 
and projectile vomiting.  The diagnoses were atrial 
fibrillation and mental status change.  It was noted that the 
veteran was difficult to assess without reference to his 
baseline; however, it was felt that no acute event was 
likely.  The remaining VA medical records are negative for 
complaints or findings of a psychiatric disorder.  

The RO also scheduled the veteran for another VA psychiatric 
examination in October 1998 as he had requested, but he 
failed to report for the examination.

II.  Law and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1110.  Additionally, where a psychosis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Under the old criteria, a psychosis, including schizophrenia, 
was considered 10 percent disabling when it was productive of 
mild impairment of social and industrial adaptability.  38 
C.F.R. § 4.132, Diagnostic Code 9203 (effective prior to 
November 7, 1996).  Under amended criteria, a 10 percent 
evaluation for a psychosis, including schizophrenia, is 
warranted where it is productive of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9203 (effective from November 7, 1996).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).  The Court has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  Id.; Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

Service connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition, (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).

In general, in any claim for benefits, the initial question 
before the Board is whether the claimant has met his or her 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well- 
grounded.  38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has set forth the 
general parameters of what constitutes a well-grounded claim, 
i.e., a plausible claim, one which is meritorious on its own 
or capable of substantiation.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

Specifically, the Federal Circuit has held that in order for 
a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.

Although the claim need not be conclusive, it must be 
accompanied by evidence. The VA benefits system requires more 
than just an allegation; a claimant must submit supporting 
evidence.  Furthermore, the evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible. 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

III.  Analysis

As set forth above, service connection for PTSD requires (1) 
medical evidence establishing a clear diagnosis of the 
condition, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

Here, it is undisputed that the veteran served in combat with 
the enemy during World War II.  Moreover, the record shows 
that he has described several in-service stressors.  However, 
his service medical records, as well as the post-service 
medical records, are entirely negative for a diagnosis of 
PTSD.  On the two most recent VA examinations, in fact, both 
examiners clearly stated that the veteran did not meet the 
criteria for a diagnosis of PTSD.  The veteran's contentions 
(or those of his family) that he currently has PTSD are not 
competent medical evidence of a current diagnosis as the 
record does not reflect that they possess a recognized degree 
of medical knowledge.  Espiritu, 2 Vet. App. at 494 (lay 
statements alone do not constitute competent evidence of a 
medical diagnosis).  Based on the foregoing, the Board must 
conclude that the claim of service connection for PTSD is not 
well grounded.  38 U.S.C.A. § 5107(a)..

With respect to whether service connection is warranted for 
any other acquired psychiatric disorder, the Board again 
notes that the record contains no complaints or diagnoses of 
a psychiatric disorder in service or within the first post-
service year.  His August 1945 military separation medical 
examination report shows that psychiatric examination was 
normal at that time.  The first diagnosis of a psychiatric 
disorder (paranoid schizophrenia) was not until July 1951, 
approximately six years after service.  While the examiner 
indicated that the veteran may have exhibited symptoms of 
schizophrenia since 1945, the subsequent medical evidence of 
record fails to document a current disability for which 
service connection can be granted.

For example, on VA psychiatric examination in July 1966, the 
diagnosis was mild paranoid personality disorder.  On VA 
examination in January 1967, the diagnosis was paranoid 
personality disorder with marked hypochondriacal features.  
Paranoid schizophrenia was not diagnosed on either VA 
examination.  Under applicable criteria, a personality 
disorder is not a disability for VA compensation purposes and 
may not be service connected.  38 C.F.R. §§ 3.303(c), 4.9 
(1998); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Likewise, since his filed his November 1994 claim of service 
connection for an acquired psychiatric disorder, repeated 
psychiatric examination has also failed to show a current 
psychiatric disorder.  For example, on VA psychiatric 
examination in December 1994, a history of a diagnosis of 
paranoid schizophrenia in 1951 was noted.  However, the 
veteran indicated that he had received no psychiatric care 
for the past 20 years.  The Axis I diagnosis was "none" and 
the Axis II diagnosis was paranoid traits.  At a second VA 
psychiatric examination in November 1995, the examiner noted 
that, although the veteran had previously experienced 
periodic episodes of being overtly psychotic with paranoid 
delusions, he noted that he was now stable and not in need of 
any psychiatric treatment.  The diagnosis was schizophrenia 
in remission.  Finally, although the veteran was noted in 
October 1997 to have undergone a "mental status change," no 
psychiatric disorder was diagnosed.

Based on the foregoing, the Board must conclude that the 
claim of service connection for an acquired psychiatric 
disorder is not well grounded.  Degmetich v. Brown, 104 F. 3d 
1328, 1331-33 (1997) (holding that an award of service 
connection requires proof of a current disability at the time 
of application); see also Gilpin v. West, 155 F. 3rd 1353 
(Fed. Cir. 1998) (noting that "[a] current disability cannot 
exist without some evidence of its existence"; therefore, an 
award of service connection pursuant to 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.304(f) requires proof of a "current 
disability" and "current symptomatology").  

In reaching this determination, the Board has also considered 
the statements of the veteran's family to the effect that he 
often spoke of his combat experiences and that he suffered 
from "nerves" and "a bad depression" since service.  
Again, it is undisputed that the veteran served honorably in 
the U.S. Army, is a decorated combat veteran, and undoubtedly 
experienced traumatic events in service.  However, the Board 
is bound in its decisions by the law enacted by Congress, the 
regulations lawfully adopted by VA, and the decisions of the 
Court.  38 U.S.C.A. §7104(c).  Applying those applicable 
criteria to the facts in this case, the Board is compelled to 
find, in the absence of a clear diagnosis of PTSD, that the 
claim of service connection for PTSD, is not well grounded.  

With respect to the family's statements that the veteran 
suffered continuously from "nerves" and "depression" the 
Board notes that a claim based on chronicity may be well-
grounded if (1) the chronic condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  Savage, supra.  However, 
in this case, there is no evidence in the service medical 
records or within the first post-service year of a 
psychiatric disability.  Moreover, medical expertise is 
required showing a current, symptomatic psychiatric 
disability and relating that disability to these reported 
symptoms.  Because the record is devoid of any such evidence, 
the Board concludes that the veteran has not submitted 
evidence sufficient to well ground his claim.  

Because the claim is not well grounded, VA is under no 
obligation to assist him in the development of facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is cognizant, however, that the Court has held that VA may 
have an obligation under 38 U.S.C.A. § 5103(a) to advise the 
claimant of evidence needed to complete a claim.  Beausoleil 
v. Brown, 8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

Specifically, the Court has held that the section 5103(a) 
duty requires that, when a claimant identifies medical 
evidence that may complete an application, VA must advise the 
claimant to attempt to obtain that evidence.  See Brewer v. 
West, 11 Vet. App. 228 (1998).  In this case, the veteran has 
not identified any specific evidence that has not been 
submitted or obtained, which could render the claim of 
service connection for an acquired psychiatric disorder, 
including PTSD, well grounded.  

In that regard, the Board notes that this matter was remanded 
in August 1998 for additional development of the evidence, to 
include obtaining any outstanding VA clinical records.  A 
review of the claims folder shows the RO contacted the 
Oklahoma City VA Medical Center (MC) and requested copies of 
all of the veteran's treatment records since his separation 
from service.  The VAMC forwarded copies of treatment records 
dated from April 1991 to October 1997.  In an attached 
statement, an official at the VAMC indicated that "Attached 
are the only records I was able to locate.  According to the 
micro-fiche [the veteran's] old records were transferred to 
GSA records center Oklahoma - Kansas City, [Missouri] in 1962 
or 1952 I did not find his name in our old perpetual envelope 
book."  

Obviously, this statement is not a model of clarity and, as 
such, it is unclear whether any additional VA clinical 
records pertaining to the veteran are available.  However, 
the Board concludes that any such records, if available, are 
not sufficiently material to the issue on appeal to warrant a 
remand to acquire those records.  While the veteran and his 
wife have indicated that he was previously hospitalized, 
possibly for psychiatric treatment, the veteran has indicated 
that he has not had psychiatric treatment for the past twenty 
years.  Thus, even assuming that the RO were able to locate 
and obtain such records showing a diagnosis of PTSD or an 
acquired psychiatric disabilility 20 years ago, the record 
would still be devoid of any current diagnosis of PTSD or an 
acquired psychiatric disability or a link, established by 
medical evidence, between any more current psychiatric 
symptomatology and the veteran's service.  

As set forth above, the existence of a current disability is 
the cornerstone of a claim for VA disability compensation and 
an award of service connection requires proof of a current 
disability and "current symptomatology.  Thus, the Board 
finds that to remand this action again to attempt to obtain 
records which are most likely irrelevant and which may be 
unavailable, would unnecessarily delay the disposition of 
this matter.  

The Board has also considered the request of the veteran's 
representative that this matter be remanded again to afford 
the veteran a third VA psychiatric examination.  In that 
regard, it is noted that when this matter was remanded in 
August 1998, the veteran was given the opportunity to report 
for a third VA examination so that pertinent evidence in 
support of his claim could be made part of the record.  The 
veteran failed to report for the examination.  Although the 
actual record of notification is not of record, the RO 
referred to his failure to appear in the November 1998 
Supplemental Statement of the Case and he did not respond or 
otherwise indicate that he had not received notice of the VA 
examination.  

In any event, the Board notes that the Court has held that 
the duty to assist (the legal basis for directing the RO to 
conduct a VA examination) does not arise until the veteran 
has submitted a well grounded claim.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Therefore, a 
remand to the RO to conduct another psychiatric examination 
would not be appropriate in this case.  See Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Kelly v. Brown, 7 Vet. App. 471, 
476 (1995) (Steinberg, J. concurring) (noting that grave 
questions of due process arise when the duty to assist is 
afforded some veterans with claims which are not well 
grounded, but denied to others); see also Falzone v. Brown, 8 
Vet. App. 398, 404 (1995) (holding that examination of a 
claimant would not be necessary unless his claim was to be 
adjudicated on the merits); but cf. Stegall v. West, 11 Vet. 
App. 268 (1998) (the veteran is entitled by law to compliance 
with the Board's remand orders).

In view of the foregoing, the Board concludes that remanding 
this matter for an additional VA examination would represent 
further disparate treatment favoring a veteran who has failed 
to meet the jurisdictional hurdle of submitting a well 
grounded claim, despite having been given several 
opportunities to do so.  


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

